431 S.E.2d 31 (1993)
333 N.C. 795
Ginger York WHITAKER, Administratrix of the Estate of Jonathan Wesley Whitaker
v.
Jim CLARK, Karen Smith and Judi Casterline.
No. 137P93.
Supreme Court of North Carolina.
June 3, 1993.
E. Edward Vogler, Jr., Mocksville, and Beverly S. Murphy, Winston-Salem, for plaintiff.
J. Daniel McNatt, Winston-Salem, for defendants.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of June 1993."
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of June 1993."